879 F.2d 864
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John PEROTTI, Plaintiff-Appellant,v.Robert CARTY, et al. Defendants-Appellees.
No. 86-4014.
United States Court of Appeals, Sixth Circuit.
July 18, 1989.

Before MILBURN, Circuit Judge, and WEICK and CONTIE, Senior Circuit Judges.

ORDER

1
Pursuant to Supreme Court order, Perotti v. Carty, 57 U.S.L.W. 3779 (U.S. May 30, 1989) (No. 88-5152), this case is remanded to the United States District Court for the Southern District of Ohio for further consideration in light of Hardin v. Straub, 109 S. Ct. 1998 (1989).